DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 11 July 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Incorporation by reference in this application of Japanese Patent Applciation 2016-003925 filed January 12, 2016.  The effective filing date of this application is that of the filing date of the international application PCT/JP2017/000782 under 35 USC 371.  Applicants failed to show where support for this incorportation by reference  was found in the international application.  It falls to applicants to show where such support is found in view of the effective filing date of this application being 12 January 2017. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent upon claim 16.  The invention of claim 20 requires that a photosensitive layer be provided by “using the photosensitive composition according to the dry film according to claim 16.  The invention of claim 16 is not drawn to a photosensitive composition but instead is drawn to a “dry film comprising a carrier film and a photosensitive layer”.  Thus, the photosensitive composition used to make the dry film of the invention of claim 16 is broader in scope than the dry film of the invention of claim 16.  There is no limit in the invention of claim 20 that there be any use anywhere of a dry film from claim 16.  Thus, the scope of the invention set foreth in claim 20 is broader in scope than that of claim 16 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   The examiner references paragraphs [0129] and [0139] to [0141] in applicant’s specification directed to how the dry film products are disclosed formed and used as dry films to form printed circuit boards and that applicants might consider if claim 20 is to remain dependent upon claim 16  the addition of lamination steps of dry film of claim 16 to some sort of surface  (not present in the actual steps of the method in claim 20). 
 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limits of the invention of claim 6 are unclear because there is no defining of the “general formula (I)” as found in line 3 with respect to the bisphenol novolac type epoxy resin (a1), thus the scope of the structural unit defined therewith is unclear.  The examiner notes that claim 6 is dependent upon claim 2 which also does not define “general formula (I)”.  This formula is found in claim 5, but claim 6 is not dependent upon claim 5 in any way, thus there is no indication that the general formula (I) in 

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, line 3, is found “a bisphenol novolac  type epoxy resin”.  This wording is found in claim 3, lines 2-3, and claim 5, line 2, and claim 7, last line.  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See particularly In re Copenhaver, 109 USPQ 118 (Bd. App. 1955) and Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986) and MPEP 2173.05 (b).  The examiner found no clear defining of what “type” adds or deletes from ---“a bisphenol novolac epoxy resin--- in applicants’ specification and for this reason the scope of invention set forth in claims 2-6 is indefinite.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, lines 2-4, is found “a novolac  type epoxy resin”, “a novolac  type epoxy resin”, “a bisphenol A  type epoxy resin”, “a bisphenol F  type epoxy resin” and “a triphenol methane  type epoxy resin”.     The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See particularly In re Copenhaver, 109 USPQ 118 (Bd. App. 1955) and Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986) and MPEP 2173.05 (b).  The examiner found no clear defining of what “type” adds or deletes from found “a novolac   epoxy resin”, “a novolac    epoxy resin”, “a bisphenol A   epoxy resin”, “a bisphenol F   epoxy resin” and “a triphenol methane    epoxy resin”in applicants’ specification and for this reason the scope of invention set forth in claim 3 is indefinite.

Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 3-4 of claim 1 is found “an alkyphenone-based photopolymerization initiator”, “a compound having a thioxanthone skeleton(thioxanthone-based photopolymerization initiator)” and “an acylphosphine oxide-based photopolymerization initiator”.  It is not clear how “based” further limited or broadens the scope of “alkylphenone photopolymerization initiator” or “thioxanthone photopolymerization initiator”.  On page 24 , lines 19-21, of applicant’s specification, a clear defining of  “an acylphosphine oxide-based photopolymerization initiator” is found but there is no clear defining of found “an alkyphenone-based photopolymerization initiator” as the only defining is “a 
    PNG
    media_image1.png
    151
    224
    media_image1.png
    Greyscale
 and clearly has no “alkyl” present.  Thus, what is encompassed by “an alkyphenone-based photopolymerization initiator” is unclear in view of what is meant with respect to scope and “based” added to the term. With respect to  “a compound having a thioxanthone skeleton (thioxanthone-based photopolymerization initiator)”  it is not clear what is a “thioxanthone skeleton” and it is not clear how a compound having a thioxanthone skeleton relates to a thioxanthone-based photopolymerization initiator.  It is also not clear what “based” adds to a thioxanthone photopolyjmerization initiator.  For these reasons the scope of the invention set forth in claim 10 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2007/0166642 A1).  With respect to applicant’s claims 1, 7-8, 10-12, 14 and 17-20, the compositions of Examples 3-4 in Table 1 on page 10 and the methods and products formed therefrom as set forth in the exampels as disclosed by Inoue are species anticipating applicants’ invention.   EP-1 as disclosed by Inoue in production Example 1 in [0099] to [0106] is a species of an acid-modified vinyl group-containing epoxy resin  wherein the species disclosed is made by reacting an epoxy resin made from bisphenol A with acrylic acid then reacting that product with tetrahydrophthalic anhydride  whereon  no novolac resin being used in either reaction, i.e. within the scope of applicant’s claim 7 as the resin of Inoue is different from a bisphenol novolac epoxy resin. In Inoue Examples 3-4, PUA-1, EA-1, DPHA and  YX-4000 are photopolymerizable compounds.  In Inoue, PUA-1 is set forth in PRODUCTION EXAMPLE 4 in [0108].  In Inoue, EA-1 is set forth in [0110].  In Inoue, DPHA is set forth in [0113].  In Inoue, YX-4000 is set forth in [0112].  Epoxy groups and acrylate groups are both well known photopolymerizable compounds. In Inoue, Irgacure 907 and DETX-s are photopolymerization initiators and disclosed  as follows: 
    PNG
    media_image2.png
    162
    525
    media_image2.png
    Greyscale
  In Inoue, IXE-100 and IXE-500 are disclosed as inorganic Ion Exchanger F as follows: 
    PNG
    media_image3.png
    203
    515
    media_image3.png
    Greyscale
 which are  identified by applicants in [0074] and [0075] of their specification as, repectively,  and example of their cation scavenger containing Zr and an example of their anion scavenger containing Bi.  The examiner also notes that Inoue in [0083] to [0084] disclose generically that ther compositions contain inorganic ion exchanger (F) of which the examples include those comprised of zirconium and bismuth and that these component are added to enhance HHBT performance which is defined in [0005] with respect to circuit boards high temperature/high humidity bias testing.   In Inoue, the fillers present are defined as follows: 
    PNG
    media_image4.png
    157
    526
    media_image4.png
    Greyscale
.  With respect to applicant’s claim 15, the compositions of Examples 3 and 4 of Inoue have 33 % mass solids of EPA-1 as species of applicants (A) component, 7.3% mass photopolymerization initiator, 4% mass solids IXE 100 or 500 as a species of applicants’ (C) ion scavenger component and if DPHA is chosen as a species of applicant’s (D) photopolymerizable compound 5% mass solids present making each composition of Inoue a species of composition within the scope of applicant’s composition as set forth.  With respect to applicant’s claims 17-20, Inoue disclose testing Examples 3-4 of their Table 1 as set forthin [0124] to [0136]  wherein the composition set forth either in claim one or claim 16 is that of either Examples 3-4 and are coated down to form a film over a printed circuit by screen printing techniques.  There is no mention of a film being coated on but instead a polyimide substrate with a copper foil or a copper circuit having a comb-shaped pattern on a polyimide substrate.  There is no indication that the cured imaged layer formed from the photosensitive layer was removed thus said layer is inherently capable of being “permanent” and able to act as a mask to resist as required of applicant’s invention set forth in claims 17-20.  The layer of photosensitive composition was disclosed by Inoue to be from 20 to 25 µm thus as required in applicant’s claim 18 having a thickness of more than 10 µm.  The examiner notes that with respect to applicant’s claim 7, there is no requirement that a bisphenol novolac type epoxy resin (a1) be present in the composition set forth.  With respect to applicant’s claim 20, there is no requirement to use the dry film of  by using the photosensitive resin composition according to the dry film according to claim 16” is required.  The examiner did address this lack of proper  dependence of claim 20 upon claim 16 above in a rejection under 35 USC 112 (d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  CN104937492(A) as evidenced by the translation thereof presented by applicants  in view of Inoue (US 2007/0166642 A1).  CN104937492(A)  teach forming the following compositions to be used in forming printed wiring boards:  
    PNG
    media_image5.png
    197
    765
    media_image5.png
    Greyscale
  There is no mention in CN104937492(A) about adding ion scavengers to improve their printed Inoue (US 2007/0166642 A1) except that CN104937492(A) also teach forming dry resists on carrier supports for lamination onto substrates for further imaging as addressed in applicants’ claim 16.  CN104937492(A) in [0013] to [0031] teach   applicants’ invention set forth in claims 1-20 with the exception of adding ion scavengers  and CN104937492(A) teach that their invention yields the following: 
    PNG
    media_image6.png
    178
    907
    media_image6.png
    Greyscale
  Inoue drawn to the same general art of forming a photoimageable composition with acid modified epoxy resins with vinyl groups to form protective layers for printed circuit  boards as is CN104937492(A), then the teachings of Inoue in [0083] to [0084] to adding inorganic ion exchangers comprised of bismuth or zirconium as set forth in order tot enhance HHBT performance as addressed in the Disclosure of the Invention would have lead workers of ordinary skill in this resist art related to protective coatings for circuit layers to have added inorganic ion exhangers to the compositions of CN104937492(A) for the same reason while expecting to maintain the advantages of CN104937492(A) compositions for forming good linearity of pattern profile and excellent resolution making prima facie obvious applicants invention set forth in applicants’ claims 1-20. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/22/2021